UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4202



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

DAVEY LAMONT WALKER,
                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:02-cr-00193-5-MU)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Y. Best, THE BEST LAW FIRM, P.L.L.C., Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Davey Lamont Walker appeals his jury conviction and

sentence on a charge of conspiracy to possess with intent to

distribute at least 500 grams but less than five kilograms of

cocaine and at least five grams but less than fifty grams of

cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1) (2000).

The district court sentenced Walker to 78 months’ imprisonment,*

three years of supervised release, and ordered him to pay a $100

statutory assessment.   His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), claiming insufficiency
of the evidence to support the conviction such that the district

court erred in denying Walker’s Fed. R. Crim. P. 59 motion, but

concluding that there are no meritorious grounds for appeal.

Walker was notified of his right to file a supplemental brief, but

has not done so.

          We have reviewed Walker’s sufficiency of the evidence

claim based on the record before us and conclude that the claim is

without merit.     In evaluating the sufficiency of the evidence
supporting a criminal conviction on direct review, “The verdict of

the jury must be sustained if there is substantial evidence, taking

    *
     The probation officer calculated a sentencing guideline range
of 151 to 188 months’ imprisonment founded on a base offense level
of thirty-two and a criminal history category of III.        After
careful consideration of the facts, evidence, and recommendations
in the presentence investigation report, as well as Walker’s
arguments and the statutory factors set forth in 18 U.S.C.
§ 3553(a) (West 2000 & Supp. 2006), the district court adjusted
Walker’s offense level down to twenty-six, based upon the actual
findings of drug quantity as determined by the jury beyond a
reasonable doubt, with an attendant revised guideline range of
seventy-eight to eighty-seven months’ imprisonment.

                               - 2 -
the view most favorable to the Government, to support it.” Glasser

v. United States, 315 U.S. 60, 80 (1942).        Substantial evidence is

evidence “that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”     United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).           We consider circumstantial and

direct evidence, and allow the Government the benefit of all

reasonable inferences from the facts proven to those sought to be

established. Id. at 858; United States v. Tresvant, 677 F.2d 1018,

1021 (4th Cir. 1982). In resolving issues of substantial evidence,

we do not weigh evidence or review witness credibility.              United
States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002); Burgos, 886

F.2d at 863.     Rather, it is the role of the jury to judge the

credibility of witnesses, resolve conflicts in testimony, and weigh

the evidence.    United States v. Manbeck, 744 F.2d 360, 392 (4th

Cir. 1984).

           Our   review   of   the    record   discloses   ample   evidence

presented at Walker’s trial to support the jury’s finding that
Walker conspired with others to distribute cocaine and cocaine

base.   Dwight Hunter testified that Walker was his “drug partner,”

and that he was involved with Walker in the dealing of cocaine and

cocaine base for three and a half or four years.           The testimony of

Marlon Scott, Eric Harris, and Damond Nelson further established

Walker’s actions in trafficking significant amounts of cocaine and

cocaine base.



                                     - 3 -
          As evidenced by the finding of guilt, the jury resolved

any conflicts in testimony in favor of the prosecution, determined

the government’s witnesses to be sufficiently credible to support

their   verdict    of    guilty,   and      otherwise     found   sufficient

circumstantial and direct evidence of guilt.            We find the evidence

to be adequate and sufficient to support the jury’s conclusion of

Walker’s guilt beyond a reasonable doubt.           We find no merit to

Walker’s claim of insufficiency of the evidence, and find no error

in the district court’s denial of Walker’s Rule 59 motion.

          In accordance with Anders, we have thoroughly examined

the entire record for any potentially meritorious issues; we find

none.   There were no irregularities in the pre-trial or trial

process, and we find that Walker was sentenced upon a proper

application   of   the   United    States    Sentencing     Guidelines   and

consistent with statutory and constitutional law.           Accordingly, we

affirm Walker’s conviction and sentence.         This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.               If the
client request that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.           Counsel’s motion

must state that a copy thereof was served on the client.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED

                                   - 4 -